Pee Cueiam.
This writ brings up for review the judgment of the Common Pleas Court, upon an appeal from the findings of the workmen’s compensation bureau, affirming such finding.
The sole question presented appears to be that the finding that the accident arose out of and in the course of employment was not established by competent and sufficient proof, but was based entirely upon hearsay evidence.
Our examination of the proofs causes us to concur in this contention to the extent that in some large measure this is so, and necessarily so, but also that there was corroborative proof, more or less circumstantial, warranting and justifying the findings below upon this point.
The judgment below is therefore affirmed, with costs.